Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING LOGO AMERICAS US Legal Services Nicole L. Molleur Paralegal (860) 580-2826 Fax: (860) 580-4844 nicole.molleur@us.ing.com July 1, 2008 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: ReliaStar Life Insurance Company and its Separate Account N Prospectus Title: ING Advantage Century SM Variable Annuity File Nos.: 333-100207 and 811-09002 Rule 497(j) Filing Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (the 33 Act), this is to certify that the Contract Prospectus and the Statement of Additional Information contained in Post-Effective Amendment No. 17 to the Registration Statement on Form N-4 (Amendment No. 17) for Separate Account N of ReliaStar Life Insurance Company (the Registrant) that would have been filed pursuant to Rule 497(c) under the 33 Act would not have differed from that contained in Amendment No. 17 which was declared effective on June 27, 2008. The text of Amendment No. 17 was filed electronically on June 27, 2008. If you have any questions regarding this submission, please call Michael Pignatella at 860-580- 2831 or the undersigned at 860-580-2826. Sincerely, /s/ Nicole L. Molleur Nicole L. Molleur Windsor Site One Orange Way, C1S Windsor, CT 06095-4774 ING North America Insurance Corporation
